NOTE: This order is nonprecedential.

  Wniteb ~tates <!Court of §ppeaIs
      for tbe jfeberaI <!Circuit

                 MIKE R. LEVARIO,
                 Claimant-Appellant,

                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.


                       2012-7148


   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 11-0325, Judge Lawrence B.
Hagel.


                     ON MOTION


                      ORDER
   Mike R. Levario moves for leave to proceed in forma
paupens.

   Upon consideration thereof,

   IT Is ORDERED THAT:
MIKE LEVARIO V. SHINSEKI                                   2

      The motion is granted.

                                FOR THE COURT


      AUG 15 2012               /s/ Jan Horbaly
         Date                   Jan Horbaly
                                Clerk

cc: Mike R. Levario
    David D'Alessandris, Esq.
s24
                                              COURf~an.~PEALS
                                         u.s.THE FEDERAL CIRCUITFOR
                                              AUG 1 5 2012
                                                  JANHORBALY
                                                     ClERK